Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 2, 1998 (People v Ali, 247 AD2d 396 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered August 15, 1994.
Ordered that the application is denied.
*566The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). H. Miller, J.P., Schmidt, Adams and Luciano, JJ., concur.